DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered. 
Status of the Application
Claims 113-115, 117-130 and 133-134 are pending.
Withdrawn Rejections
The rejection made under 35USC § 112a in office action dated 01/18/2022 is hereby withdrawn in view of Applicant’s amendment of the instant claims with respect to scope which is commensurate with the examples and description provided in the specification. 
Rejoinder
The restriction requirement among Group I and Group II, as set forth in the Office action mailed on 01/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 126-130 and 133-134, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 07/18/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compound of formula (IV) as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound of formula (I) as in the instant claims. The closest prior art, Gao (US 6656498 B1): teaches compounds, such as:

    PNG
    media_image1.png
    142
    394
    media_image1.png
    Greyscale

Which are different from the instant claims.  Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compound as in the instant claims.
Therefore, Claims 113-115, 117-130 and 133-134 are allowed.  
Conclusion
Claims 113-115, 117-130 and 133-134 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623